Case 1:20-cv-00192-GNS-HBB Document 1 Filed 11/16/20 Page 1 of 3 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                             BOWLING GREEN DIVISION

                                 FILED ELECTRONICALLY


 SPENCER COATES                                )
                                               )
 Plaintiff,                                    )
                                               )       Case No. : _____________________
                                                                   1:20-cv-192-GNS
 v.                                            )       Removed from Warren Circuit Court
                                               )       Civil Action No.: 20-CI-01229
 CERTAINTEED LLC and                           )
 CERTAINTEED CORPORATION,                      )
                                               )
 Defendants.                                   )


                     CERTAINTEED LLC’S NOTICE OF REMOVAL


       Now comes Defendant CertainTeed LLC, a Delaware limited liability company, successor

to certain assets and liabilities, including any liabilities arising from the claims asserted in this

action against an entity that no longer exists named CertainTeed Corporation, formerly a Delaware

Corporation, (“CertainTeed” or “Defendant”), by and through counsel, and for its Notice of

Removal of this action from the Warren Circuit Court, Kentucky, to the United States District

Court, Western District of Kentucky, Bowling Green Division, states as follows:

       1.      Plaintiff Spencer Coates (“Coates” or “Plaintiff”), filed suit in the Warren Circuit

Court, Kentucky in Case No. 20-CI-01229 on or about October 22, 2020. Plaintiff’s Complaint,

attached hereto as Exhibit 1, seeks judgment against CertainTeed including compensatory and

incidental damages exceeding $75,000 for an alleged breach of contract, breach of warranty,

negligence, unjust enrichment, fraudulent misrepresentation, negligent misrepresentation,

Kentucky Consumer Protection Act violation and violation of the Magnuson-Moss Warranty Act

by CertainTeed associated with a CertainTeed roof system, which was installed in December 2015.




                                                   1
Case 1:20-cv-00192-GNS-HBB Document 1 Filed 11/16/20 Page 2 of 3 PageID #: 2




Although Plaintiff’s Complaint does not specifically identify the amount in controversy, the repair

estimate provided by the Plaintiff exceeds $100,000.

        2.      Consistent with 28 U.S.C. §1391(b)(2), removal is proper to this Court and venue

lies herein because the Plaintiff filed its complaint in Warren County, Kentucky and a substantial

part of the events giving rise to this lawsuit occurred in this District.

        3.      Consistent with 28 U.S.C. §1446(b)(1), CertainTeed was served with Plaintiff’s

Complaint not more than 30 days ago, specifically proof of service in the state court provides that

Plaintiff served CertainTeed LLC on October 28, 2020.

        4.      This Court has original jurisdiction over this type of action pursuant to 28 U.S.C.

§1332(a)(1), and CertainTeed may therefore remove this action to this Court pursuant to 28 U.S.C.

§1441(a), based on the complete diversity of citizenship between the parties:

                (a)     Plaintiff is a resident of Warren County, Kentucky, and the residence
                        is located at 225 Stone Meadows Lane in Bowling Green, Kentucky.

                (b)     CertainTeed is a Delaware limited liability company whose sole
                        member is CertainTeed Holding Corporation, a Delaware
                        corporation, with its principal place of business in Pennsylvania.
                        CertainTeed maintains a principal place of business in the state of
                        Pennsylvania. Therefore, for purposes of diversity jurisdiction,
                        CertainTeed is a citizen of the State of Delaware and the
                        Commonwealth of Pennsylvania.

                (c)     Accordingly, this is an action between citizens in different states.

        5.      The amount in controversy is in excess of $75,000, exclusive of costs and interest.

Plaintiff is seeking to recover the cost of the roof system and installation which pursuant to an

estimate provided by Plaintiff exceeds $100,000. Thus, the amount in controversy pled is in excess

of $75,000 and removal is proper pursuant to 28 U.S.C. §1332(a) and §1441(a).

        6.      Consistent with 28 U.S.C. §1446(a), CertainTeed attaches a copy of each pleading

and process that it has received as Exhibit 1.


                                                   2
Case 1:20-cv-00192-GNS-HBB Document 1 Filed 11/16/20 Page 3 of 3 PageID #: 3




         7.       CertainTeed is the only named Defendant listed in the Complaint, so no other party

needs to consent to the removal of this action.

         8.       CertainTeed will give written notice of filing of this Notice of Removal to all parties

as required by 28 U.S.C. § 1446(d) and will file a copy of this Notice of Removal with the state court.

                                                 Respectfully submitted,

                                                 FROST BROWN TODD LLC


                                                 /s/ Steven M. Crawford
                                                 Steven M. Crawford
                                                 Allison W. Weyand
                                                 400 West Market Street, 32nd Floor
                                                 Louisville, KY 40202-3363
                                                 (502) 589-5400
                                                 (502) 581-1087 (facsimile)
                                                 scrawford@fbtlaw.com
                                                 aweyand@fbtlaw.com
                                                 Counsel for Defendant CertainTeed LLC


                                    CERTIFICATE OF SERVICE

       It is hereby certified that on November 16, 2020, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system; and that a true and correct copy of the
foregoing was served electronically to the following:

  Timothy L. Edelen
  Seth T. Church
  Bell, Orr, Ayers & Moore, PSC
  1010 College St.
  P.O. Box 738
  Bowling Green, KY 42102-0738
  edelen@boamlaw.com
  church@boamlaw.com
  Counsel for Plaintiff

                                                 /s/ Steven M. Crawford
                                                 Attorney for Defendant CertainTeed LLC


BT06745.0737622 4813-4444-2578v1




                                                     3
